DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20, line 1, the numeral “9” should be changed to --19--. The change should be done to provide proper claim dependency and consistency with the preamble being a method.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100051071 A1(Calhoun et al).
As to claim 1, Calhoun et al ‘071 discloses a dispersion device comprising an elongated dispersion body 10/30/20 comprising a first end 10 positioned at an acute angle relative to a longitudinal axis of the elongated dispersion body, see marked up Fig. 1 below; a second end 20 positioned at an obtuse angle relative to the longitudinal axis of the elongated dispersion body, see marked up Fig. 1 below; a plurality of nozzles 50 extending outwardly from a forward surface of the dispersion body, see Fig. 1a; a source connector 40 on a rear surface of the dispersion body, the source connector in fluid communication with the plurality of nozzles, see Fig. 1-1c; wherein a first nozzle 50 among the plurality of nozzles is positioned on the forward surface of the dispersion body at the first end 10 of the dispersion body and a second nozzle 50 is positioned on the forward surface of the dispersion body at the second end of the dispersion body, see Fig. 1a, Fig. 3 and paragraph [0040].
As to claim 4, see bracket assembly 200 in Fig. 3.
As to claims 5, see discharge assembly 200 in Fig. 3.
As to claim 11, Calhoun et al ‘071 discloses a method of liquid dispersion comprising coupling a source connector 40 positioned on a rear surface of an elongated dispersion body 10/20/30 of a dispersion device 2 to a source of a liquid, see paragraph [0032]; the elongated dispersion body further comprising: a first end 10 positioned at an acute angle relative to a 
As to claim 14, see bracket assembly 200 in Fig. 3.
As to claims 15, see discharge assembly 200 in Fig. 3.


    PNG
    media_image1.png
    984
    961
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 2, 3, 6-10, 12, 13 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Rosenberg ‘857, Perry et al ‘791, Alexander ‘204, Colman ‘142, Carroll ‘419, Kelly ‘115, Wang et al ‘528, Healy ‘258, and Shorr ‘139 disclose various types of dispersion devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752